DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 6/15/2022. This Action is made FINAL.
Claims 2-3, 5 were canceled.
Claims 1, 4, 6-23 are pending for examination.

Response to Arguments
Applicant’s arguments, see Page 7-8, filed “we have amended claim 1 to include the features of canceled claims 2-3, and 5. Claim 5 was considered as overcoming the rejecting. Accordingly, withdrawal of the rejection of claim 1 is respectfully requested”, with respect to rejection of claims 1-20 under 35 U.S.C. 101  have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 101 has been withdrawn. 

Applicant's arguments filed “There is no disclosure of determining the detection probability of an object in combination with the existence probability of an object in either of Otsuka or Lehre” have been fully considered but they are not persuasive. The examiner note that Lehre teaches the detection probability of an object in para 8 “the detection probability density function states in which sub-range, of the sensor recording range objects are able to be detected particularly well based on the selected operating mode, in that the function gives the detection probability density as a function of the clearance and/or the azimuth angle of the sensor recording range. The detection probability density function is accordingly specified in such a way that it gives the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy. In other words, the detection probability density function shows where the respective operating mode can detect objects especially well”  which indicated detection probability as how well the sensors can record the objects, while Otsuka teaches the existence probability of an object in Para 53 “the recognition devices 6 cannot surely recognize all objects and there is an area (undecided area) where an existing object is undecided. In this case, uncertainty and reliability of existence of an object are expressed by the existence probability” which fully encompasses determine existence probability for each of the plurality of sensors (recognition devices) for each of the objects. It would have been obvious to one of ordinary skill in the art before the effective filing date, to combine the two features. One would be motivated to do so for the benefit of  “supplies to the driver assistance function the instantaneously ascertained object data” (Lehre: Para 20).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic tracking unit” in claim 1, 4, 8, 10-11, 13-14, 18-19; “electronic planning unit” in claim 1, 6, 12-13, 15, 18, 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification paragraph 23, “The electronic tracking unit 30 includes an electronic processor 34, a memory 36, and an input/output (I/O) interface 38 connected to a communication bus 40”. Accordingly, the electronic tracking unit is interpreted as processor couple to a memory. In the specification paragraph 27, “The electronic planning unit 70 includes an electronic processor 74, a memory 76, and an input/output (I/O) interface 78 connected to the communication bus 40”. Accordingly, the electronic planning unit is interpreted as processor couple to a memory. In the specification paragraph 27, “The electronic planning unit 70 includes an electronic processor 74, a memory 76, and an input/output (I/O) interface 78 connected to the communication bus 40”. Accordingly, the electronic planning unit is interpreted as processor couple to a memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recited the same limitation as claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-9, 11, 13-14, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka ( US20190369624A1) in view of Lehre (US20090204289A1).

	In regards to claim 1, Otsuka teaches a system for determining reliability of objects that are sensed for use in driver assistance or automated driving of a vehicle, the system comprising: 
	a plurality of sensors (Otsuka: Fig. 3 Elements 6; Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and GPS: Global Positioning System) to recognize a state”) for providing sensor data for the objects that are sensed (Otsuka: Para 49 “sensors of the recognition device 6 acquire physical measurement values of the outside world, apply a specific algorithm (for example, an image recognition algorithm for an acquired image) to the measurement values, and acquire outside-world information”)…
	an electronic tracking unit for receiving the sensor data (Otsuka: Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6”), the electronic tracking unit configured to process the sensor data to: 
	determine an existence probability (p_ex) for each of the plurality of sensors for each of the objects(Otsuka: Para 54 “The outside-world recognition information becomes information that expresses objects existing at the exterior of the vehicle system and observed by the recognition device. Examples of the outside-world recognition information include types of objects (stationary objects (walls, dividing lines, signals, separation zones, tree, or the like), dynamic objects (pedestrians, vehicles, two-wheeled vehicles, bicycles, and the like), whether running (area entry) is enabled, and other attribution information), relative position information (directions/distances) of objects, absolute position information (coordinates and the like) of the objects, speeds, directions (movement directions and face directions), accelerations, and existence probabilities (likelihoods) of the objects, measurement time of the outside-world recognition information, IDs of recognition devices executing measurements, and the like”; Para 55 “As a calculation method of the existence probability, there is a method of increasing the probability at the time of determination as likelihood, including a time-series observation result (the same type of object exists at the same position in short time) in addition to an operation result of the probability by an object determination algorithm in the recognition device 6. In this way, the possibility that the object can be correctly determined by the observed outside-world recognition information can be increased”),
	provide a collection of existence probabilities defining vectors for each of the objects sensed based on the existence probability (pex) for each of the plurality of sensors for each of the objects(Otsuka: Fig. 8, 9A, 9B arrows; Para 54 “The outside-world recognition information becomes information that expresses objects existing at the exterior of the vehicle system and observed by the recognition device. Examples of the outside-world recognition information include types of objects (stationary objects (walls, dividing lines, signals, separation zones, tree, or the like), dynamic objects (pedestrians, vehicles, two-wheeled vehicles, bicycles, and the like), whether running (area entry) is enabled, and other attribution information), relative position information (directions/distances) of objects, absolute position information (coordinates and the like) of the objects, speeds, directions (movement directions and face directions), accelerations, and existence probabilities (likelihoods) of the objects, measurement time of the outside-world recognition information, IDs of recognition devices executing measurements, and the like”), wherein the vectors include all existence probabilities of all contributing ones of the plurality of sensors for each of the objects, and wherein the vectors are sensor independent representations(Otsuka: Fig. 8, 9A, 9B; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6. An example of the outside-world recognition map is illustrated in FIGS. 9(a) and 9(b). Here, an example of the case where object information is disposed for each area with respect to an orthogonal coordinate system (grid) (FIG. 9(a)) is illustrated in FIG. 9(b). The object information is content in the case of removing position information from the example of the outside-world recognition information and is disposed in each grid”; i.e. Fig. 8 indicated four different sensors disposed in four direction which captures the information regarding other vehicles, the information is then processed to form Fig. 9B which indicated vectors(arrows) and existence probabilities which are sensor independent representations); and
	an electronic planning unit, wherein the planning unit is configured to receive the vectors and control the vehicle(Otsuka: Para 46 “a trajectory generation/determination unit that performs determination from the outside-world recognition map generated by the integration recognition unit 602 and an input of a user input from a user input unit 605, generates a trajectory, sends a motion control instruction to a motion control unit 604, sends an output instruction to an output management unit 606, and sends a notification instruction to a notification management unit 607. 604 shows a motion control unit that controls the plurality of drive devices 5, according to the motion control instruction from the trajectory generation/determination unit 603”).
Yet Otsuka do not teach …the plurality of sensors including one or more sensor modalities;
determine a detection probability (p_D) for each of the plurality of sensors for each of the objects.
However, in the same field of endeavor, Lehre teaches …the plurality of sensors including one or more sensor modalities (Lehre: Para 8 “the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy”);
	determine a detection probability (p_D) for each of the plurality of sensors for each of the objects (Lehre: Para 8 “the detection probability density function states in which sub-range, of the sensor recording range objects are able to be detected particularly well based on the selected operating mode, in that the function gives the detection probability density as a function of the clearance and/or the azimuth angle of the sensor recording range. The detection probability density function is accordingly specified in such a way that it gives the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy. In other words, the detection probability density function shows where the respective operating mode can detect objects especially well, and in which sensor recording range the most objects are to be expected statistically”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a system for determining reliability of objects that are sensed for use in driver assistance or automated driving of a vehicle of Otsuka with the feature of the plurality of sensors including one or more sensor modalities; determine a detection probability (p_D) for each of the plurality of sensors for each of the objects. disclosed by Lehre. One would be motivated to do so for the benefit of “evaluating objects in different sensor recording ranges”( Lehre: Para 3).

In regards to claim 4, the combination of Otsuka and Lehre teaches the system according to claim 1, and Otsuka further teaches the vectors are provided by the electronic tracking unit to display as an object interface on a display device(Otsuka: Fig. 8, 9A, 9B, 13; Para 36 “an output device such as a liquid crystal display, a warning light, and a speaker that is connected to a network system by wire or wireless, receives data transmitted from the network system, and displays or outputs necessary information such as message information (for example, video and audio)”; Para 93 “An output example of the output device 7 is illustrated in FIG. 13. For an output of the display, like an example illustrated in a situation display 1301 of FIG. 13, a failure range is notified and a generated trajectory is displayed, so that a future operation of the vehicle can be notified”).

In regards to claim 6, the combination of Otsuka and Lehre teaches the system according to claim 5, and Otsuka further teaches the electronic planning unit controls at least one selected from a group consisting of: accelerating the vehicle, decelerating the vehicle, and steering the vehicle (Otsuka: Fig. 11; Para 67 “the trajectory is generated on the basis of the movement direction of the vehicle, the motion restrictions, and the safety restrictions, the trajectory generation/determination unit 603 transmits the trajectory information to the motion control unit 604 on the basis of the generated trajectory, and the motion control unit 604 controls the drive device 5 on the basis of the trajectory information and controls the motion of the vehicle system 1”; Para 36 “a drive device such as an actuator that drives mechanical and electrical devices (for example, an engine, a transmission, a wheel, a brake, and a steering device) to control a vehicle motion, according to control of the vehicle control system”).

In regards to claim 7, the combination of Otsuka and Lehre teaches the system according to claim 1, and Otsuka further teaches the plurality of sensors include Lidar sensors, radar sensors, and video imaging sensors (Otsuka: Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and GPS: Global Positioning System) to recognize a state (a motion state and a position state) of the vehicle system”).

In regards to claim 8, the combination of Otsuka and Lehre teaches the system according to claim 7, and Otsuka further teaches the electronic tracking unit is configured to determine the existence probability for each sensor modality to provide the existence probability (p_ex,L) for the Lidar sensors, the existence probability (p_ex,R) for the radar sensors, and the existence probability (p_ex,V) for the video imaging sensors for each of the objects sensed (Otsuka: Fig. 10; Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and GPS: Global Positioning System) to recognize a state (a motion state and a position state) of the vehicle system; Para 54 “The outside-world recognition information becomes information that expresses objects existing at the exterior of the vehicle system and observed by the recognition device. Examples of the outside-world recognition information include types of objects (stationary objects (walls, dividing lines, signals, separation zones, tree, or the like), dynamic objects (pedestrians, vehicles, two-wheeled vehicles, bicycles, and the like), whether running (area entry) is enabled, and other attribution information), relative position information (directions/distances) of objects, absolute position information (coordinates and the like) of the objects, speeds, directions (movement directions and face directions), accelerations, and existence probabilities (likelihoods) of the objects, measurement time of the outside-world recognition information, IDs of recognition devices executing measurements, and the like”; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6”;  Para 60 “An example of a list-type notation is illustrated in FIG. 10. 1001 shows the entire outside-world recognition map by list display. As such, the outside-world recognition map is held in the list type, so that a data amount can be reduced as compared with the grid type”; i.e. the list indicated different sensors which would provide the existence probabilities for different objects detected).

In regards to claim 9, the combination of Otsuka and Lehre teaches the system according to claim 8, and Otsuka further teaches the existence probability (p_ex,L), the existence probability (p_ex,R), and the existence probability (p_ex,V) each have a value from between 0 and 1 (Otsuka: Fig. 8, 10, 17C; Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and GPS: Global Positioning System) to recognize a state (a motion state and a position state) of the vehicle system; Para 110 “A superimposition result of these recognition results is described in FIG. 17(c). In an area of A in the drawing, because it is recognized that an object does not exist (the existence probability is 0) in a recognition device (hereinafter, referred to as a normal recognition device) in which a failure does not occur, the existence probability of the dynamic object to be a multiplication result thereof becomes 0”; Para 112 “In an area of (C) in the drawing, recognition can be surely performed from a normal recognition device (existence probability of 1.0)”; i.e. the different sensors would indicate if an object is detected with existence probability of 1 and indicate if an object is not detected with existence probability of 0), wherein the value of 0 means the object is not detected (Otsuka: Fig. 8, 17C; Para 110 “A superimposition result of these recognition results is described in FIG. 17(c). In an area of A in the drawing, because it is recognized that an object does not exist (the existence probability is 0) in a recognition device (hereinafter, referred to as a normal recognition device) in which a failure does not occur, the existence probability of the dynamic object to be a multiplication result thereof becomes 0”).

In regards to claim 11, the combination of Otsuka and Lehre teaches the system according to claim 1, and Otsuka further teaches the electronic tracking unit is configured to provide vectors for each of the objects based on the existence probability(p_ex) for all contributing ones of the plurality of sensors for each of the objects (Otsuka: Fig. 8, 9A, 9B; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6. An example of the outside-world recognition map is illustrated in FIGS. 9(a) and 9(b). Here, an example of the case where object information is disposed for each area with respect to an orthogonal coordinate system (grid) (FIG. 9(a)) is illustrated in FIG. 9(b). The object information is content in the case of removing position information from the example of the outside-world recognition information and is disposed in each grid”; i.e. Fig. 8 indicated four different sensors disposed in four direction which captures the information regarding other vehicles, the information is then processed to form Fig. 9B which indicated vectors and existence probabilities), wherein the vectors are provided by the electronic tracking unit for display as an object interface on a display device (Otsuka: Fig. 8, 9A, 9B, 13; Para 36 “an output device such as a liquid crystal display, a warning light, and a speaker that is connected to a network system by wire or wireless, receives data transmitted from the network system, and displays or outputs necessary information such as message information (for example, video and audio)”; Para 93 “An output example of the output device 7 is illustrated in FIG. 13. For an output of the display, like an example illustrated in a situation display 1301 of FIG. 13, a failure range is notified and a generated trajectory is displayed, so that a future operation of the vehicle can be notified”).

In regards to claim 13, the combination of Otsuka and Lehre teaches the system according to claim 111, and Otsuka further teaches the object interface is provided from the electronic tracking unit to at least one from a group consisting of: an electronic planning unit in the vehicle (Otsuka: Fig. 6; Para 47 “All or any combination of the integration recognition unit 602, the trajectory generation/determination unit 603, the motion control unit 604, the user input unit 605, the output management unit 606, and the notification management unit 607 is called an action planning system and a part or all of the drive device 5, the recognition device 6, the output device 7, the input device 8, and the notification device 9 may be included in the action planning system”); a data event recorder; and a transmission to a remote teleoperation location.

	In regards to claim 14, Otsuka teaches a system for determining reliability of objects sensed for a driver assistance arrangement or an autonomous vehicle, the system comprising:
a plurality of sensors (Otsuka: Fig. 3 Elements 6; Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and GPS: Global Positioning System) to recognize a state”) for providing sensor data for objects (Otsuka: Para 49 “sensors of the recognition device 6 acquire physical measurement values of the outside world, apply a specific algorithm (for example, an image recognition algorithm for an acquired image) to the measurement values, and acquire outside-world information”)…
	an electronic tracking unit for receiving the sensor data (Otsuka: Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6”), the electronic tracking unit configured to process the sensor data to: 
	determine an existence probability (p_ex) for each of the plurality of sensors for each of the objects (Otsuka: Para 54 “The outside-world recognition information becomes information that expresses objects existing at the exterior of the vehicle system and observed by the recognition device. Examples of the outside-world recognition information include types of objects (stationary objects (walls, dividing lines, signals, separation zones, tree, or the like), dynamic objects (pedestrians, vehicles, two-wheeled vehicles, bicycles, and the like), whether running (area entry) is enabled, and other attribution information), relative position information (directions/distances) of objects, absolute position information (coordinates and the like) of the objects, speeds, directions (movement directions and face directions), accelerations, and existence probabilities (likelihoods) of the objects, measurement time of the outside-world recognition information, IDs of recognition devices executing measurements, and the like”; Para 55 “As a calculation method of the existence probability, there is a method of increasing the probability at the time of determination as likelihood, including a time-series observation result (the same type of object exists at the same position in short time) in addition to an operation result of the probability by an object determination algorithm in the recognition device 6. In this way, the possibility that the object can be correctly determined by the observed outside-world recognition information can be increased”).
		provide vectors for each of the objects based on the existence probability(p_ex) for all contributing ones of the plurality of sensors for each of the objects (Otsuka: Fig. 8, 9A, 9B; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6. An example of the outside-world recognition map is illustrated in FIGS. 9(a) and 9(b). Here, an example of the case where object information is disposed for each area with respect to an orthogonal coordinate system (grid) (FIG. 9(a)) is illustrated in FIG. 9(b). The object information is content in the case of removing position information from the example of the outside-world recognition information and is disposed in each grid”; i.e. Fig. 8 indicated four different sensors disposed in four direction which captures the information regarding other vehicles, the information is then processed to form Fig. 9B which indicated vectors and existence probabilities), and 
a display device for displaying the vectors as an object interface (Otsuka: Fig. 8, 9A, 9B, 13; Para 36 “an output device such as a liquid crystal display, a warning light, and a speaker that is connected to a network system by wire or wireless, receives data transmitted from the network system, and displays or outputs necessary information such as message information (for example, video and audio)”; Para 93 “An output example of the output device 7 is illustrated in FIG. 13. For an output of the display, like an example illustrated in a situation display 1301 of FIG. 13, a failure range is notified and a generated trajectory is displayed, so that a future operation of the vehicle can be notified”).
Yet Otsuka do not teach …the plurality of sensors including one or more sensor modalities;
determine a detection probability (p_D) for each of the plurality of sensors for each of the objects.
However, in the same field of endeavor, Lehre teaches …the plurality of sensors including one or more sensor modalities (Lehre: Para 8 “the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy”);
	determine a detection probability (p_D) for each of the plurality of sensors for each of the objects (Lehre: Para 8 “the detection probability density function states in which sub-range, of the sensor recording range objects are able to be detected particularly well based on the selected operating mode, in that the function gives the detection probability density as a function of the clearance and/or the azimuth angle of the sensor recording range. The detection probability density function is accordingly specified in such a way that it gives the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy. In other words, the detection probability density function shows where the respective operating mode can detect objects especially well, and in which sensor recording range the most objects are to be expected statistically”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a system for determining reliability of objects that are sensed for use in driver assistance or automated driving of a vehicle of Otsuka with the feature of the plurality of sensors including one or more sensor modalities; determine a detection probability (p_D) for each of the plurality of sensors for each of the objects. disclosed by Lehre. One would be motivated to do so for the benefit of “evaluating objects in different sensor recording ranges”( Lehre: Para 3).

In regards to claim 16, the combination of Otsuka and Lehre teaches the system according to claim 14, and Otsuka further teaches the existence probability (p_ex) includes an existence probability maximum, (p_ex,max) (Otsuka: Para 112 “In an area of (C) in the drawing, recognition can be surely performed from a normal recognition device (existence probability of 1.0)”), an existence probability minimum (p_ex,min) (Otsuka: Para 110 “A superimposition result of these recognition results is described in FIG. 17(c). In an area of A in the drawing, because it is recognized that an object does not exist (the existence probability is 0) in a recognition device (hereinafter, referred to as a normal recognition device) in which a failure does not occur, the existence probability of the dynamic object to be a multiplication result thereof becomes 0”), and an existence probability median (p_ex,med) (Otsuka: Para 109 “Here, as an example, the existence probability that a dynamic object exists in an area where the dynamic object does not exist until the failure occurs, in a failure occurrence range, is set as 0.3 uniformly and an area where the dynamic object exists until the failure occurs and an action prediction range of the dynamic object thereof are set as the existence probability of 0.8”), which are provided as redundancy information for the object interface (Otsuka: Para 112 “In an area of (C) in the drawing, recognition can be surely performed from a normal recognition device (existence probability of 1.0). If the existence probability is superimposed on the existence probability (0.8) of the recognition device in which the failure occurs, the existence probability becomes 0.8”; i.e. superimposing would encompass redundancy information as one probability lay over another).

In regards to claim 17, the combination of Otsuka and Lehre teaches the system according to claim 16, and Otsuka further teaches the plurality of sensors include Lidar sensors, radar sensors, and video imaging sensors (Otsuka: Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and GPS: Global Positioning System) to recognize a state (a motion state and a position state) of the vehicle system”), while Lehre further teaches each having different sensor modalities (Lehre: Para 8 “the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy”).

	In regards to claim 18, Otsuka teaches a system for driver assistance or automated driving of a vehicle by determining a reliability of objects that are sensed, the system comprising:
a plurality of sensors (Otsuka: Fig. 3 Elements 6; Para 36 “a recognition device that is configured using outside-world sensors such as a camera, a radar, LIDAR, and an ultrasonic sensor to acquire information input from the outside world and generate outside-world recognition information to be described below and dynamic system sensors (acceleration, wheel speed, and GPS: Global Positioning System) to recognize a state”) for providing sensor data for objects (Otsuka: Para 49 “sensors of the recognition device 6 acquire physical measurement values of the outside world, apply a specific algorithm (for example, an image recognition algorithm for an acquired image) to the measurement values, and acquire outside-world information”)…
	an electronic tracking unit for receiving the sensor data (Otsuka: Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6”), the electronic tracking unit configured to process the sensor data to: 
	determine an existence probability maximum (p_ex, max), for each of the plurality of sensors for each of the objects(Otsuka: Para 112 “In an area of (C) in the drawing, recognition can be surely performed from a normal recognition device (existence probability of 1.0)”), 
	determine an existence probability minimum (p_ex, min), for each of the plurality of sensors for each of the objects(Otsuka: Para 110 “A superimposition result of these recognition results is described in FIG. 17(c). In an area of A in the drawing, because it is recognized that an object does not exist (the existence probability is 0) in a recognition device (hereinafter, referred to as a normal recognition device) in which a failure does not occur, the existence probability of the dynamic object to be a multiplication result thereof becomes 0”), and 
	determine an existence probability median (p_ex, med), for each of the plurality of sensors for each of the objects(Otsuka: Para 109 “Here, as an example, the existence probability that a dynamic object exists in an area where the dynamic object does not exist until the failure occurs, in a failure occurrence range, is set as 0.3 uniformly and an area where the dynamic object exists until the failure occurs and an action prediction range of the dynamic object thereof are set as the existence probability of 0.8”); and
an electronic planning unit, wherein the planning unit is configured to receive the vectors and control the vehicle(Otsuka: Para 46 “a trajectory generation/determination unit that performs determination from the outside-world recognition map generated by the integration recognition unit 602 and an input of a user input from a user input unit 605, generates a trajectory, sends a motion control instruction to a motion control unit 604, sends an output instruction to an output management unit 606, and sends a notification instruction to a notification management unit 607. 604 shows a motion control unit that controls the plurality of drive devices 5, according to the motion control instruction from the trajectory generation/determination unit 603”).
Yet Otsuka do not teach …the plurality of sensors including one or more sensor modalities;
determine a detection probability (p_D) for each of the plurality of sensors for each of the objects.
However, in the same field of endeavor, Lehre teaches …the plurality of sensors including one or more sensor modalities (Lehre: Para 8 “the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy”);
	determine a detection probability (p_D) for each of the plurality of sensors for each of the objects (Lehre: Para 8 “the detection probability density function states in which sub-range, of the sensor recording range objects are able to be detected particularly well based on the selected operating mode, in that the function gives the detection probability density as a function of the clearance and/or the azimuth angle of the sensor recording range. The detection probability density function is accordingly specified in such a way that it gives the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy. In other words, the detection probability density function shows where the respective operating mode can detect objects especially well, and in which sensor recording range the most objects are to be expected statistically”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a system for determining reliability of objects that are sensed for use in driver assistance or automated driving of a vehicle of Otsuka with the feature of the plurality of sensors including one or more sensor modalities; determine a detection probability (p_D) for each of the plurality of sensors for each of the objects. disclosed by Lehre. One would be motivated to do so for the benefit of “evaluating objects in different sensor recording ranges”( Lehre: Para 3).

In regards to claim 19, the combination of Otsuka and Lehre teaches the system according to claim 18, and Otsuka further teaches the electronic tracking unit is configured to provide vectors for each of the objects based on the existence probability maximum (p_ex, max), the existence probability minimum (p_ex, min), and the existence probability median (p_ex, med) for each of the plurality of sensors for each of the objects (Otsuka: Fig. 8, 9A, 9B; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6. An example of the outside-world recognition map is illustrated in FIGS. 9(a) and 9(b). Here, an example of the case where object information is disposed for each area with respect to an orthogonal coordinate system (grid) (FIG. 9(a)) is illustrated in FIG. 9(b). The object information is content in the case of removing position information from the example of the outside-world recognition information and is disposed in each grid”; Para 54 “The outside-world recognition information becomes information that expresses objects existing at the exterior of the vehicle system and observed by the recognition device. Examples of the outside-world recognition information include types of objects (stationary objects (walls, dividing lines, signals, separation zones, tree, or the like), dynamic objects (pedestrians, vehicles, two-wheeled vehicles, bicycles, and the like), whether running (area entry) is enabled, and other attribution information), relative position information (directions/distances) of objects, absolute position information (coordinates and the like) of the objects, speeds, directions (movement directions and face directions), accelerations, and existence probabilities (likelihoods) of the objects, measurement time of the outside-world recognition information, IDs of recognition devices executing measurements, and the like”; i.e. the information (existence probabilities (likelihoods) of the objects) is then processed to form Fig. 9B which indicated vectors and existence probabilities), the vectors corresponding to the object interface, wherein each of the vectors includes all existence probabilities of all contributing ones of the plurality of sensors for the corresponding object (Otsuka: Fig. 8, 9A, 9B; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6. An example of the outside-world recognition map is illustrated in FIGS. 9(a) and 9(b). Here, an example of the case where object information is disposed for each area with respect to an orthogonal coordinate system (grid) (FIG. 9(a)) is illustrated in FIG. 9(b). The object information is content in the case of removing position information from the example of the outside-world recognition information and is disposed in each grid”; i.e. Fig. 8 indicated four different sensors disposed in four direction which captures the information regarding other vehicles, the information is then processed to form Fig. 9B which indicated vectors and existence probabilities).

In regards to claim 20, the combination of Otsuka and Lehre teaches the system according to claim 19, and Otsuka further teaches providing the object interface to at least one from a group consisting of: a data event recorder; and a remote teleoperation location via wireless transmission(Otsuka: Para 36 “for example. 3 shows a communication device that performs wireless communication (for example, communication of a mobile phone and communication using protocols of a wireless LAN and a WAN) with the exterior of the vehicle system 1, performs wireless communication to acquire or transmit information regarding an outside world (infrastructures and other vehicles) or information regarding an own vehicle, performs wired connection with a diagnostic terminal (OBD), an Ethernet terminal, and an external recording medium (for example, a USB memory and an SD card) terminal, and performs wired communication with the vehicle control system 2”).

In regards to claim 21, the combination of Otsuka and Lehre teaches the system according to claim 18, and Otsuka further teaches a display device for displaying an object interface(Otsuka: Para 4 “The on-vehicle device 61 displays the received accident occurrence prediction area map on a liquid crystal display panel of the on-vehicle device 61 and performs notification to a vehicle 6 having the on-vehicle device 61 mounted thereon”).

In regards to claim 22, the combination of Otsuka and Lehre teaches the system according to claim 18, and Otsuka further teaches the electronic planning unit in a vehicle is configured to assess redundancy/reliability of each of the objects (Otsuka: Para 46 “a trajectory generation/determination unit that performs determination from the outside-world recognition map generated by the integration recognition unit 602 and an input of a user input from a user input unit 605, generates a trajectory, sends a motion control instruction to a motion control unit 604, sends an output instruction to an output management unit 606, and sends a notification instruction to a notification management unit 607. 604 shows a motion control unit that controls the plurality of drive devices 5, according to the motion control instruction from the trajectory generation/determination unit 603”; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6”; Para 59 “In the case where a plurality of object information exist in the same grid (for example, in the case where a plurality of recognition devices observe a position of the same grid), for example, when recognition is enabled from the plurality of recognition devices, the existence probability is increased and when recognition is disabled from the plurality of recognition devices observing the same grid, the existence probability is decreased. As a result, precision of the recognition can be improved. When information is mismatched, the outside-world recognition information having the high probability is preferentially used and the existence probability of the object information in the grid is decreased. Thereby, when different information is recognized by the plurality of recognition devices 6, the existence probability is decreased and reliability of the object information can be decreased”; i.e. integration recognition unit generates integration recognition information (example: outside-world recognition map) including the reliability of the object information, the information is utilized by a trajectory generation/determination unit(the electronic planning unit)).

In regards to claim 23, the combination of Otsuka and Lehre teaches the system according to claim 18, and Otsuka further teaches the electronic planning unit in a vehicle is configured to assess redundancy/reliability of each of the objects (Otsuka: Para 46 “a trajectory generation/determination unit that performs determination from the outside-world recognition map generated by the integration recognition unit 602 and an input of a user input from a user input unit 605, generates a trajectory, sends a motion control instruction to a motion control unit 604, sends an output instruction to an output management unit 606, and sends a notification instruction to a notification management unit 607. 604 shows a motion control unit that controls the plurality of drive devices 5, according to the motion control instruction from the trajectory generation/determination unit 603”; Para 58 “The integration recognition unit 602 generates integration recognition information (example: outside-world recognition map) obtained by integrating the outside-world recognition information received from the plurality of recognition devices 6”; Para 59 “In the case where a plurality of object information exist in the same grid (for example, in the case where a plurality of recognition devices observe a position of the same grid), for example, when recognition is enabled from the plurality of recognition devices, the existence probability is increased and when recognition is disabled from the plurality of recognition devices observing the same grid, the existence probability is decreased. As a result, precision of the recognition can be improved. When information is mismatched, the outside-world recognition information having the high probability is preferentially used and the existence probability of the object information in the grid is decreased. Thereby, when different information is recognized by the plurality of recognition devices 6, the existence probability is decreased and reliability of the object information can be decreased”; i.e. integration recognition unit generates integration recognition information (example: outside-world recognition map) including the reliability of the object information, the information is utilized by a trajectory generation/determination unit(the electronic planning unit)).


Claim 10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US20190369624A1) in view of Lehre (US20090204289A1) further in view of Shalev-Shwartz (US20210162995A1).

In regards to claim 10, the combination of Otsuka and Lehre teaches the system according to claim 1, 
…the four video imaging sensors have detection probability values p_D for sensing the traffic light (Lehre: Para 8 “detection probability density function states in which sub-range, of the sensor recording range objects are able to be detected particularly well based on the selected operating mode, in that the function gives the detection probability density as a function of the clearance and/or the azimuth angle of the sensor recording range. The detection probability density function is accordingly specified in such a way that it gives the information of the sensor with respect to its different operating modes, depending on in which operating type which sensor recording range is especially covered, or in which sensor recording range there is special resolution accuracy. In other words, the detection probability density function shows where the respective operating mode can detect objects especially well, and in which sensor recording range the most objects are to be expected statistically”; Para 9 “at least one object detection sensor is several sensors which are developed as different sensor types”; Para 10 “the different sensor types are ultrasound sensors, pulse radar sensors, frequency-modulated continuous wave (FMCW) radar sensors, lidar sensors and/or video sensors”; i.e. the video sensors  with detection probability for detect objects would encompass video imaging sensors have detection probability values p_D for sensing the traffic light) and the electronic tracking unit is configured to provide the existence probability values p_ex to a planning unit for control of the vehicle(Otsuka: Fig. 11; Para 63 “A trajectory generation method based on the outside-world recognition map will be described”; Para 64 “In the outside-world recognition map of the example of FIG. 9(b), a generation example of a trajectory where an own vehicle moves to a right traffic lane will be described using FIG. 11. Here, an example of the case where a running vehicle exists on the right traffic lane, but a speed of the own vehicle is higher than a speed of the running vehicle and a traffic lane can be changed is illustrated. First, the own vehicle generates a trajectory that satisfies the motion restrictions and moves to the right traffic lane. Then, occurrence or non-occurrence of collision by a prediction trajectory (for example, a position after constant time at a current speed and assumed acceleration) of other dynamic object and the trajectory of the own vehicle is calculated for the generated trajectory. When non-occurrence of the collision is calculated, the own vehicle is controlled on the basis of the trajectory of the own vehicle. When occurrence of the collision is calculated, recalculation is performed after constant standby time or a different trajectory satisfying the motion restrictions is generated and the safety restrictions are calculated in the same way”; Para 67 “the trajectory is generated on the basis of the movement direction of the vehicle, the motion restrictions, and the safety restrictions, the trajectory generation/determination unit 603 transmits the trajectory information to the motion control unit 604 on the basis of the generated trajectory, and the motion control unit 604 controls the drive device 5 on the basis of the trajectory information and controls the motion of the vehicle system 1”), and wherein the vehicle is an autonomous vehicle(Otsuka: Para 63 “the trajectory generation/determination unit 603 transmits the trajectory information to the motion control unit 604 on the basis of the generated trajectory, and the motion control unit 604 controls the drive device 5 on the basis of the trajectory information and controls the motion of the vehicle system 1”; i.e. controls the drive device 5 on the basis of the trajectory information and controls the motion of the vehicle system encompasses an autonomous vehicle).
Yet the combination of Otsuka and Lehre do not teach the electronic tracking unit is configured to sense a presence of a traffic light, and a color of the traffic light, wherein the plurality of sensors include four video imaging sensors.
However, in the same field of endeavor, Shalev-Shwartz teaches the electronic tracking unit is configured to sense a presence of a traffic light, and a color of the traffic light, wherein the plurality of sensors include four video imaging sensors (Shalev-Shwartz: Para 10 “detect a presence of a traffic light in the environment of the host vehicle; determine whether the detected traffic light is relevant to the host vehicle and the pedestrian crosswalk; determine a state of the detected traffic light; determine, when a representation of a pedestrian appears in the at least one image, a proximity of the pedestrian relative to the detected pedestrian crosswalk; determine, based on at least one driving policy, a planned navigational action for causing the host vehicle to navigate relative to the detected pedestrian crosswalk, wherein determination of the planned navigational action is further based on the determined state of the detected traffic light and the determined proximity of the pedestrian relative to the detected pedestrian crosswalk; and cause one or more actuator systems of the host vehicle to implement the planned navigational action”; Para 119 “One or more cameras (e.g., image capture devices 122, 124, and 126) may be part of a sensing block included on a vehicle. Various other sensors may be included in the sensing block, and any or all of the sensors may be relied upon to develop a sensed navigational state of the vehicle. In addition to cameras (forward, sideward, rearward, etc), other sensors such as RADAR, LIDAR, and acoustic sensors may be included in the sensing block”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Otsuka and Lehre with the feature of the electronic tracking unit is configured to sense a presence of a traffic light, and a color of the traffic light, wherein the plurality of sensors include four video imaging sensors. disclosed by Shalev-Shwartz. One would be motivated to do so for the benefit of “provide a navigational response based on, for example, an analysis of images captured by one or more of the cameras” (Shalev-Shwartz: Para 5).

In regards to claim 12, the combination of Otsuka, Lehre, and Shalev-Shwartz teaches the system according to claim 11, and Shalev-Shwartz further teaches the object interface is provided to third parties for development of a standalone electronic planning unit (Shalev-Shwartz: Para 124 “wireless transceiver 172 may and/or receive data over one or mom networks (e.g., cellular networks, the Internet, etc.). For example, wireless transceiver 172 may upload data collected by system 100 to one or more servers, and download data from the one or more servers. Via wireless transceiver 172, system 100 may receive, for example, periodic or on demand updates to data stored in map database 160, memory 140, and/or memory 150. Similarly, wireless transceiver 172 may upload any data (e.g., images captured by image acquisition unit 120, data received by position sensor 130 or other sensors, vehicle control systems, etc.) from system 100 and/or any data processed by processing unit 110 to the one or more servers”; Para 201 “the analysis may make use of trained system (e.g., a machine learning or deep learning system), which may, for example, estimate a future path ahead of a current location of a vehicle based on an image captured at the current location”; Para 219 “The system may be trained through exposure to various navigational states, having the system apply the policy, providing a reward (based on a reward function designed to reward desirable navigational behavior). Based on the reward feedback, the system may “learn” the policy and becomes trained in producing desirable navigational actions”; i.e. the various navigational states are provide to servers which are used to train the system to make desirable navigational actions).

As per claim 15, it recites a system for determining reliability of objects sensed for a driver assistance arrangement or an autonomous vehicle having limitations similar to those of claim 12 and therefore is rejected on the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668